UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 26, 2012 FIRST MARINER BANCORP (Exact name of registrant as specified in charter) Maryland (State or other jurisdiction of incorporation) 000-21815 (Commission File Number) 52-1834860 (IRS Employer Identification No.) 1501 S. Clinton Street, Baltimore, MD21224 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (410) 342-2600 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events On October 26, 2012, First Mariner Bancorp (the “Company”) issued a press release announcing that its Annual Meeting of Stockholders (the “Annual Meeting”) will be held on Monday, December 3, 2012 at 1:00 p.m.The record date for determining stockholders of record entitled to vote at the meeting is October 4, 2012.The date of the 2012 Annual Meeting will be more than 30 days after the anniversary of the 2011 annual meeting of stockholders.In this regard, the Company also announced the advanced notice deadlines for proposals by stockholders for the Annual Meeting.A copy of the press release is attached as Exhibit 99.1 to this Current Report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits Exhibits NumberDescription 99.1 Press Release dated October 26, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIRST MARINER BANCORP Date: October 26, 2012 By: /s/Paul B. Susie Paul B. Susie Chief Financial Officer
